              Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.942 Page 1 of 16



                   1   COX, CASTLE & NICHOLSON LLP
                       Edward F. Quigley (State Bar No. 175228)
                   2   Susan S. Davis (State Bar No. 125854)
                       2029 Century Park East, Suite 2100
                   3   Los Angeles, California 90067-3284
                       Telephone: (310) 284-2200
                   4   Facsimile: (310) 284-2100
                       Email: equigley@coxcastle.com;
                   5   sdavis@coxcastle.com
                   6   Attorneys for Defendants
                       Montalvo Associates, LLC and
                   7   Affordable Housing Access, Inc.
                   8
                                                UNITED STATES DISTRICT COURT
                   9
                                             SOUTHERN DISTRICT OF CALIFORNIA
                  10
                  11
                       AMTAX HOLDINGS 279, LLC, an                 Case No. 20CV2478 BEN AGS
                  12   Ohio limited liability company; and
                       AMTAX HOLDINGS 123, LLC, an                 NOTICE OF MOTION AND
                  13   Ohio limited liability company,             MOTION TO DISMISS
                                                                   COMPLAINT (Corrected)
                  14                       Plaintiffs,
                                                                   Date:         February 22, 2021
                  15           v.                                  Time:                 10:30 a.m.
                                                                   Courtroom:                   5A
                  16   MONTALVO ASSOCIATES, LLC, a                 Judge:     Hon. Roger T. Benitez
                       California limited liability company, and
                  17   AFFORDABLE HOUSING ACCESS,                  Complaint Filed:December 21, 2020
                       INC., a California corporation,
                  18
                                           Defendant.
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
LAW OFFICES OF
                                                                         NOTICE OF MOTION AND MOTION TO
COX, CASTLE &          075397\12173118v1                                  DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                     AGS
                  Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.943 Page 2 of 16



                    1                       CIVIL L.R. 7-1(f)(1) NOTICE OF MOTION
                    2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                    3           PLEASE TAKE NOTICE that on February 22, 2021, at 10:30 a.m., or as
                    4   soon thereafter as the matter may be heard, before the Honorable Roger T. Benitez,
                    5   in Courtroom 5A of the United States District Court for the Southern District of
                    6   California, 221 West Broadway, San Diego, CA 92101, Defendants Montalvo
                    7   Associates, LLC (“Montalvo”) and Affordable Housing Access, Inc. (“AHA” and
                    8   together with Montalvo, collectively “Defendants”) will and hereby do move for an
                    9   order dismissing, pursuant to the Court’s inherent power, the Complaint filed by
                   10   Plaintiffs AMTAX Holdings 279, LLC and AMTAX Holdings 123, LLC
                   11   (collectively “Plaintiffs”), Dkt. 1, in its entirety.
                   12           By this Motion, Defendants request that the Court abstain from adjudicating
                   13   the Complaint filed by Plaintiffs under the discretionary standard set out in
                   14   Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 62 S.Ct. 1173, 86 L.Ed. 1620
                   15   (1942).
                   16           First, this case does not require the Court to decide any federal law issues,
                   17   only state law issues, and dismissing the case will allow the court to avoid deciding
                   18   these state law issues.
                   19           Second, dismissing the case will serve the policy of discouraging forum
                   20   shopping. AHA filed the two declaratory relief actions in the Superior Court of
                   21   California for the County of Santa Clara on December 16, 2020. After learning
                   22   about the Santa Clara actions, Plaintiffs filed this action on December 21, 2020,
                   23   presumably in an attempt to gain a more favorable forum or a perceived advantage
                   24   as the plaintiffs, rather than the defendants, in the litigation between the parties.
                   25           Third, dismissing this action favors judicial economy because the only
                   26   causes of action are for declaratory relief, which can be fully adjudicated by the
                   27   state court. Both the state declaratory relief actions and this action involve the same
                   28
LAW OFFICES OF
                                                                                NOTICE OF MOTION AND MOTION TO
COX, CASTLE &           075397\12173118v1                           -2-          DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                            AGS
                  Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.944 Page 3 of 16



                    1   primary parties,1 are based on the same facts and raise the same issues as are
                    2   already pending in state court. The property involved in the parties’ dispute also is
                    3   located in Santa Clara County in California, and the partnership agreements at issue
                    4   were entered into and have been performed in Santa Clara County.
                    5           Fourth, Plaintiffs lack the capacity to bring this action because neither
                    6   Plaintiff is registered to do business in California.
                    7           This Motion is based on this Notice, the attached Memorandum of Points and
                    8   Authorities, Declaration of Susan S. Davis and Request for Judicial Notice, the
                    9   pleadings and files in this action, and any other matter properly before the Court at
                   10   the time of the hearing.2
                   11
                   12   DATED:              January 19, 2021         COX, CASTLE & NICHOLSON LLP
                   13
                   14                                                By:/s Susan S. Davis
                                                                        Edward F. Quigley
                   15                                                   Susan S. Davis
                                                                        Attorneys for Defendants
                   16                                                   Montalvo Associates, LLC and
                                                                        Affordable Housing Access, Inc.
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25   1
                          Plaintiffs named AHA to Plaintiffs’ Complaint; however, AHA is not a party to
                   26   the state court actions. Plaintiffs acknowledge that AHA “delegated its rights and
                        obligations under the Partnership Agreements to [Montalvo].” Complaint, ¶ 11.
                   27   2
                         Corrected Notice of Motion and Motion to Dismiss, Declaration of Susan S. Davis
                   28   and Request for Judicial Notice filed at court’s request.
LAW OFFICES OF
                                                                                NOTICE OF MOTION AND MOTION TO
COX, CASTLE &           075397\12173118v1                         -3-            DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                            AGS
                  Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.945 Page 4 of 16



                    1                                            TABLE OF CONTENTS
                    2
                                                                                                                                          Page
                    3
                    4   I. INTRODUCTION ................................................................................................... 6
                    5   II. FACTUAL AND PROCEDURAL BACKGROUND .......................................... 9
                        III. AGRUMENT ...................................................................................................... 11
                    6
                            A. The Court Has Discretion to Dismiss Declaratory Judgment Actions .......... 11
                    7       B. The Court Will Needlessly Determine State Law Issues If It Adjudicates
                               Plaintiffs’ Claims. ........................................................................................... 13
                    8
                            C. Abstention Will Discourage Forum Shopping. .............................................. 14
                    9       D. Abstention Will Avoid Duplicative Litigation............................................... 15
                   10       E. Plaintiffs Are Not Permitted to Bring this Action Because They Are Not
                               Registered to Do Business in California. ....................................................... 16
                   11   IV. CONCLUSION .................................................................................................. 16
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LAW OFFICES OF
                                                                                                   NOTICE OF MOTION AND MOTION TO
COX, CASTLE &           075397\12173118v1                                        -4-                DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                                               AGS
                  Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.946 Page 5 of 16



                    1                                          TABLE OF AUTHORITIES
                    2                                                                                                                      Page
                    3   Cases
                        Brillhart v. Excess Ins. Co. of Am.,
                    4      316 U.S. 491, 62 S.Ct. 1173, 86 L.Ed. 1620 (1942) .............................. 2, 7, 12, 13
                        Chamberlain v. Allstate    Ins. Co.,
                    5      931 F.2d 1361 (9th Cir. 1991) ................................................................................. 8
                        Colo. River Conservation Dist. v. United States,
                    6      424 U.S. 800, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976) .................................... 12, 15
                        Cont'l Cas. Co. v. Robsac Indus.,
                    7      947 F.2d 1367 (9th Cir.1991) ............................................................................... 14
                        Gov’t Emps. Ins. Co.th v. Dizol,
                    8      133 F.3d 1220 (9 Cir. 1988) ............................................................................... 14
                        Green v. Mansour,
                    9      474 U.S. 64, 106 S.Ct. 423, 88 L.Ed.2d 371 (1985) ............................................ 12
                        Hoffman v. Citibank (S.D.), N.A.,
                   10      546 F.3d 1078 (9th Cir. 2008) .......................................................................... 8, 13
                        Int'l Ass'n of Entrepreneurs of Am. v. Angoff,
                   11      58 F.3d 1266 (8th Cir.1995) ................................................................................. 14
                        Nedlloyd Lines B.V. v. Superior Court,
                   12      3 Cal. 4th 459 (1992) ........................................................................................ 8, 13
                        Public Serv. Comm’n of Utah v. Wycoff Co., Inc.,
                   13      344 U.S. 237, 73 S.Ct. 236, 97 L.Ed. 291 (1952) ................................................ 11
                        R.R. Street & Co., thInc. v. Transport Ins. Co.,
                   14      656 F.3d 966 (9 Cir. 2011) ..................................................................... 12, 14, 15
                        Transamerica Occidental Life Ins. Co. v. Digregorio,
                   15      811 F.2d 1249 (9th Cir.1987) ............................................................................... 14
                        Walnut Props., Inc. v. City of Whittier,
                   16      861 F.2d 1102 (9th Cir.1988) ............................................................................... 12
                        Wilton v. Seven Falls Co.,
                   17      515 U.S. 277, 288, 115 S.Ct. 2137, 132 L.Ed.2d 214 (1995) .............. 7, 11, 12, 15
                        World Famous Drinking Emporium v. City of Tempe,
                   18      820 F.2d 1079 (9th Ci r.1987 ............................................................................... 12
                        Statutes
                   19   28 U.S.C. § 2201(a) .................................................................................................. 13
                        28 U.S.C. § 2202......................................................................................................... 7
                   20   California Corporations Code § 17708.07 (a) .......................................................... 16
                   21   Other Authorities
                        Declaratory Judgment Act,
                   22      28 U.S.C. § 2201............................................................................................. 11, 12
                        Internal Revenue Code Section 42 ........................................................................... 10
                   23   Internal Revenue Code Section 42(h)(6)(B)............................................................. 10
                        Internal Revenue Code Section 42(i)(1) ................................................................... 10
                   24   Rules
                        Federal Rules of Civil Procedure Rule 17(b) ........................................................... 16
                   25
                   26
                   27
                   28
LAW OFFICES OF
                                                                                                    NOTICE OF MOTION AND MOTION TO
COX, CASTLE &           075397\12173118v1                                         -5-                DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                                                AGS
                  Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.947 Page 6 of 16



                    1                                           I.
                                                          INTRODUCTION
                    2
                    3           Defendant Montalvo Associates, LLC (“Defendant”) and Plaintiffs AMTAX
                    4   Holding 279, LLC (“AMTAX 279”) and AMTAX Holding 123, LLC (“AMTAX
                    5   123,” and together with AMTAX 279, collectively “Plaintiffs”) are members of two
                    6   partnerships formed in 2002 to create affordable housing in San Jose, California.
                    7   Complaint, ¶ 18. Each partnership developed and owns an apartment complex that
                    8   provides affordable housing in San Jose, California. Complaint, ¶¶ 19, 20. The
                    9   projects are operated in order to qualify for low-income housing tax credits as
                   10   provided in Section 42 of the Internal Revenue Code. Complaint, ¶ 17 and Exs. A
                   11   and B. The 15-year Tax Credit Compliance Period for one of the projects expired
                   12   on December 31, 2019, and for the other project on December 31, 2020. Complaint,
                   13   ¶ 28.
                   14           Section 7.4.J of the partnership agreements give Defendant the option to
                   15   purchase Plaintiffs’ interest in the real property owned by the partnerships for a 24-
                   16   month period after the end of the Tax Credit Compliance Period for fair market
                   17   value. Complaint, Ex. 1, p. 45 and Ex. 2, pp. 45-46. Section 7.4.K of the partnership
                   18   agreements give Plaintiffs the option to request a sale of its interest in the
                   19   partnerships’ property subject to Defendant’s option in Section 7.4.J of the
                   20   partnership agreements. Id. Section 7.4.I of the partnership agreements includes
                   21   language that Plaintiffs assert give it the right to force of sale of the Project, despite
                   22   the clear right of the GP to purchase Plaintiffs’ interest (as set forth in section
                   23   7.4.J). Complaint, Ex. A, p. 44 and Ex. B, p. 45. Defendant exercised its option
                   24   under Section 7.4.J to purchase Plaintiffs’ interests in the projects in July 2020.
                   25   Complaint, ¶¶ 40, 41. Four months later on November 25, 2020, Plaintiffs
                   26   purported to exercise their option under Section 7.4.I to try to force a sale of the
                   27   properties. Complaint, ¶ 47.
                   28
LAW OFFICES OF
                                                                                NOTICE OF MOTION AND MOTION TO
COX, CASTLE &           075397\12173118v1                          -6-           DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                            AGS
                  Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.948 Page 7 of 16



                    1            Defendant filed two declaratory relief actions in the Superior Court for the
                    2   State of California in Santa Clara County (the “State Court”) on December 16,
                    3   2020, seeking declarations that Defendant has the right to complete its buyout of
                    4   Plaintiffs’ interests under Section 7.4.J of the Partnership Agreements and that
                    5   Plaintiffs are required to cooperate to complete the appraisal process and sell their
                    6   interests to Defendants at the Option Price determined pursuant to Section 7.4.J.
                    7   See Request for Judicial Notice (“RJN”), ¶¶ 1, 2 and Exs. 1 and 2, filed in support
                    8   of this Motion to Dismiss (“Motion”). Defendant’s Complaints are based on the
                    9   same facts and contract issues as alleged in the Plaintiffs’ Complaint. Id. On
                   10   December 18, 2020, Defendant provided courtesy copies of Defendant’s complaints
                   11   to Plaintiffs’ counsel and asked if Plaintiffs’ counsel would accept service of the
                   12   complaints. See Declaration of Susan S. Davis (“Davis Decl.), ¶ 2 and Ex. 1, filed
                   13   in support of this Motion. In response, Plaintiffs’ counsel filed a complaint for
                   14   declaratory relief in this court on December 21, 2020, presumably in an attempt to
                   15   find a more favorable forum or gain a perceived advantage as the plaintiffs, rather
                   16   than the defendants, in the litigation between the parties. See Davis Decl., ¶ 3 and
                   17   Ex. 2.
                   18            Defendant brings this Motion for dismissal of Plaintiffs’ Complaint under the
                   19   Court’s inherent discretion under 28 U.S.C. § 2202, based on Brillhart abstention
                   20   grounds. See Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 62 S.Ct. 1173, 86
                   21   L.Ed. 1620 (1942); see also Wilton v. Seven Falls Co., 515 U.S. 277, 288, 115 S.Ct.
                   22   2137, 132 L.Ed.2d 214 (1995) (the Declaratory Judgment Act authorizes a district
                   23   court “in the sound exercise of its discretion, to stay or to dismiss an action seeking
                   24   declaratory judgment before trial”). Abstention under Brillhart is appropriate where
                   25   the entire case will be dismissed, thereby avoiding a federal decision on state law
                   26   issues, dismissal of the federal court action will allow the same issues to be litigated
                   27   in the state forum, forum shopping by the parties is deterred, and judicial economy
                   28
LAW OFFICES OF
                                                                                NOTICE OF MOTION AND MOTION TO
COX, CASTLE &           075397\12173118v1                          -7-           DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                            AGS
                  Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.949 Page 8 of 16



                    1   is achieved. See Chamberlain v. Allstate Ins. Co., 931 F.2d 1361, 1366-1368 (9th
                    2   Cir. 1991). All these purposes will be furthered in this case by granting Defendant’s
                    3   Motion.
                    4           The dismissal of this action will allow this Court to avoid deciding state law
                    5   issues. The parties’ disputes involve breach of contract claims to which California
                    6   law applies as a matter of contract and law. In Section 13.4 of the partnership
                    7   agreements, the parties agreed that California law would apply to the construction
                    8   and enforcement of the agreements. Complaint, Ex. A, p. 68 and Ex. B, p. 67. In a
                    9   diversity jurisdiction case, such as this case, the court applies the choice-of-law
                   10   rules of the forum state to determine whether the parties’ choice of law is
                   11   enforceable. Hoffman v. Citibank (S.D.), N.A., 546 F.3d 1078, 1082 (9th Cir. 2008).
                   12   California law looks to whether California has a substantial relationship with the
                   13   transaction or the parties. Nedlloyd Lines B.V. v. Superior Court, 3 Cal. 4th 459,
                   14   466 (1992). California has a substantial relationship with the transactions because
                   15   the affordable housing projects at issue are located in Santa Clara County in
                   16   California, and the partnership agreements were entered into and have been
                   17   performed in Santa Clara County for the past nineteen years. Neither action raises
                   18   any federal law issues. Furthermore, judicial economy will be served because the
                   19   only claims for relief alleged are declaratory relief and no other claims will remain
                   20   for the court to adjudicate.
                   21           The filing of Plaintiffs’ Complaint after receiving notice that Defendant had
                   22   filed complaints covering the same dispute in state court plainly demonstrates that
                   23   Plaintiffs were forum shopping. Davis Decl., ¶¶ 2-3. Both this action and the state
                   24   court actions involve the same main parties,3 the same facts and precisely the same
                   25   state law legal issues regarding the interpretation of the parties’ rights and
                   26
                        3
                   27     Plaintiffs named AHA to Plaintiffs’ Complaint; however, AHA is not a party to
                        the state court actions. Plaintiffs acknowledge that AHA “delegated its rights and
                   28   obligations under the Partnership Agreements to [Montalvo].” Complaint, ¶ 11.
LAW OFFICES OF
                                                                               NOTICE OF MOTION AND MOTION TO
COX, CASTLE &           075397\12173118v1                         -8-           DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                           AGS
                  Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.950 Page 9 of 16



                    1   obligations under their partnership agreements. Complaint, ¶¶ 4, 5, 58, 69. None of
                    2   the parties has any connection to this forum and only state law issues are raised in
                    3   the declaratory relief claims in the Complaint. The dismissal of this action will
                    4   deter such forum shopping.
                    5           Finally, Plaintiffs lack the capacity to bring this action because neither
                    6   Plaintiff is registered to do business in California.
                    7           For these reasons, Defendants respectfully request that the Court exercise its
                    8   discretion to abstain from adjudicating this case and dismiss the action so that
                    9   parties’ disputes can be adjudicated in the pending cases in the State Court.
                   10                                       II.
                                            FACTUAL AND PROCEDURAL BACKGROUND
                   11
                                AMTAX 279 is the Investor Limited Partner of Lucretia Avenue Partners,
                   12
                        L.P. (“Lucretia”). Complaint, ¶ 1. Defendant is the Administrative General Partner
                   13
                        of Lucretia. Complaint, ¶ 3. AMTAX 279 and Defendant entered into an Amended
                   14
                        and Restated Agreement of Limited Partnership dated as of December 9, 2002 (as
                   15
                        amended, the “Lucretia LPA”). Complaint, ¶ 30 and Ex. 1. Lucretia developed and
                   16
                        owns an affordable housing development in San Jose, California, which is known
                   17
                        as “Villa Solera” (the “Villa Solera Project”). Complaint, ¶¶ 1, 19.
                   18
                                AMTAX 123 is the Investor Limited Partner of Evens Lane Apartments, L.P.
                   19
                        (“Evans Lane” and, together with Lucretia, collectively the “Partnerships”).
                   20
                        Complaint ¶ 2. Defendant is the Administrative General Partner of Lucretia.
                   21
                        Complaint, ¶ 2. AMTAX 123 and Defendant entered into an Amended and Restated
                   22
                        Agreement of Limited Partnership dated as of October 1, 2002 (as amended, the
                   23
                        “Evans Lane LPA”, and together with the Lucretia LPA, collectively the
                   24
                        “Partnership Agreements”). Complaint, ¶ 31 and Ex. B. Evans Lane developed and
                   25
                        owns an affordable housing development in San Jose, California, which is known
                   26
                        as “Las Ventanas” (the “Las Ventanas Project” and together with the Villa Solera
                   27
                        Project, collectively the “Projects”). Complaint, ¶¶ 1, 20.
                   28
LAW OFFICES OF
                                                                                NOTICE OF MOTION AND MOTION TO
COX, CASTLE &           075397\12173118v1                          -9-           DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                            AGS
              Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.951 Page 10 of 16



                   1           The Projects are operated in order to qualify for low-income housing tax
                   2   credits as provided in Section 42 of the Internal Revenue Code. Complaint, ¶ 17.
                   3   The 15-year Tax Credit Compliance Period for Lucretia expired on December 31,
                   4   2019, and for the Las Ventanas on December 31, 2020. Complaint, ¶ 28.
                   5           The Partnership Agreements are substantially identical in all material
                   6   respects. Complaint, ¶ 32. Sections 7.4.J and 7.4.K of the Partnership Agreements
                   7   give Defendant or Plaintiffs the option to compel a sale of Plaintiffs’ interests in the
                   8   Projects during a 24-month period starting at the end of the 15-year Tax Credit
                   9   Compliance Period. Complaint, ¶ 37; Ex. A, p. 50; Ex. B, pp. 45-46. Plaintiffs’
                  10   option in Section 7.4.K is subject to Defendant’s option in Section 7.4.J. Complaint,
                  11   Ex. A, p. 45; Ex. B, p. 45-46. Defendant exercised its option to purchase Plaintiffs’
                  12   interests under Section 7.4.J of both Partnership Agreements in July 2020.
                  13   Complaint, ¶¶ 40, 41.
                  14           Section 7.4.I of the Partnership Agreements provide that:
                  15                       “If requested to do so by the Investor Limited Partner at
                                           any time after completion of the fourteenth year of the
                  16                       compliance period (as defined in Section 42(i)(1) of the
                                           Code), the General Partner shall submit a written request
                  17                       to the Credit Agency to find a Person to acquire the
                                           Partnership’s interest in the low-income portion of the
                  18                       Project and/or take such other action permitted or required
                                           by the Code as the Investor Limited Partner may
                  19                       reasonably request to effect a sale of the Project or to
                                           terminate the extended use commitment of Section
                  20                       42(h)(6)(B) of the Code to the extent such action is not
                                           violative of any restrictive covenants applicable to the
                  21                       Project.”
                  22   Complaint, Ex. A, p. 44 and Ex. B, p. 45.
                  23           On November 25, 2020, four months after Defendant exercised its option to
                  24   purchase Plaintiffs’ interests, Plaintiffs claimed that they had a right under Section
                  25   7.4.I to try to force a sale of the Projects and to ignore Defendant’s right to buy
                  26   Plaintiffs’ interests under Section 7.4.J. Complaint, ¶ 47. A dispute arose between
                  27   Plaintiffs and Defendant regarding whether Defendant is entitled to purchase
                  28
LAW OFFICES OF
                                                                                   NOTICE OF MOTION AND MOTION TO
COX, CASTLE &          075397\12173118v1                             - 10 -         DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                               AGS
              Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.952 Page 11 of 16



                   1   Plaintiffs’ interests or the Projects should be sold, which dispute is the basis for the
                   2   declaratory relief claims in Defendants’ complaints and this Complaint. Complaint,
                   3   ¶¶ 63, 74 and Prayer for Relief; RJN, Exs. 1 and 2.
                   4            On December 16, 2020, Defendant filed its Complaints seeking declarations
                   5   that Defendant has the right to complete its buyout of Plaintiffs’ interest under
                   6   Section 7.4.J of the Partnership Agreements and that Plaintiffs are required to
                   7   cooperate to complete the appraisal process and sell their interests to Defendant at
                   8   the Option Price determined pursuant to Section 7.4.J. RJN, Exs. 1 and 2. On
                   9   December 18, 2020, Defendant’s counsel sent copies of the Complaints to
                  10   Plaintiffs’ counsel and asked if Plaintiff’s counsel was authorized to accept service
                  11   of process. Davis Decl., ¶ 2 and Ex. 1.
                  12            Plaintiff’s counsel did not respond to this email until December 21, 2020,
                  13   when he sent copies of Plaintiff’s Complaint filed in this Court earlier that day and
                  14   demanded that Defendant dismiss its earlier-filed Complaints. Davis Decl., ¶ 3 and
                  15   Ex. 2.
                  16                                           III.
                                                            AGRUMENT
                  17
                       A.       The Court Has Discretion to Dismiss Declaratory Judgment Actions
                  18
                  19            The Declaratory Judgment Act, 28 U.S.C. § 2201, confers on federal courts
                  20   unique and substantial discretion in deciding whether to declare the rights of
                  21   litigants. Section 2201 provides that a court “may declare the rights and other legal
                  22   relations of any interested party seeking such declaration.” 28 U.S.C. § 2201(a)
                  23   (emphasis added). The U.S. Supreme Court has repeatedly characterized the
                  24   Declaratory Judgment Act as “an enabling Act, which confers a discretion on the
                  25   courts rather than an absolute right upon the litigant.” Wilton v. Seven Falls Co.,
                  26   515 U.S. at 286-287; Public Serv. Comm’n of Utah v. Wycoff Co., Inc., 344 U.S.
                  27   237, 241, 73 S.Ct. 236, 239, 97 L.Ed. 291 (1952) (the Declaratory Judgment Act of
                  28
LAW OFFICES OF
                                                                              NOTICE OF MOTION AND MOTION TO
COX, CASTLE &          075397\12173118v1                         - 11 -        DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                          AGS
              Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.953 Page 12 of 16



                   1   1934, at 28 U.S.C. § 2201, is “an enabling Act, which confers discretion on the
                   2   courts rather than an absolute right upon the litigant”); see also Green v. Mansour,
                   3   474 U.S. 64, 72, 106 S.Ct. 423, 428, 88 L.Ed.2d 371 (1985) (“the propriety of
                   4   issuing declaratory judgment may depend on equitable considerations”).
                   5           Federal abstention doctrines are an exception to the general rule that,
                   6   “[a]bsent significant countervailing interests, the federal courts are obligated to
                   7   exercise their jurisdiction.” Walnut Props., Inc. v. City of Whittier, 861 F.2d 1102,
                   8   1106 (9th Cir.1988) (quoting World Famous Drinking Emporium v. City of Tempe,
                   9   820 F.2d 1079, 1082 (9th Ci r.1987)). While “the pendency of an action in state
                  10   court is no bar to proceedings concerning the same matter” in a federal court, there
                  11   are numerous instances in which the existence of a parallel state court proceeding
                  12   does justify a court in declining to exercise its subject matter jurisdiction. Colo.
                  13   River Conservation Dist. v. United States, 424 U.S. 800, 813–17, 96 S.Ct. 1236, 47
                  14   L.Ed.2d 483 (1976). These instances are embodied in the abstention doctrines. See
                  15   id.
                  16           Most relevant to this case is the Brillhart abstention doctrine which provides
                  17   that a district court has broad discretion to stay or dismiss declaratory judgment
                  18   actions if doing so would advance the concerns of judicial economy and federalism.
                  19   Brillhart v. Excess Ins. Co. of Am., 316 U.S. at 494-95; see also R.R. Street & Co.,
                  20   Inc. v. Transport Ins. Co., 656 F.3d 966, 975 (9th Cir. 2011) (“a district court may
                  21   decline to entertain a federal declaratory judgment action when state court
                  22   proceedings ‘present … opportunity for ventilation of the same state law issues’ ”)
                  23   (quoting Wilton v. Seven Falls Co, 515 U.S. at 290). Under the Brillhart doctrine,
                  24   district courts consider the following three primary factors when evaluating whether
                  25   to abstain from hearing a case: (i) avoiding needless determination of state law
                  26   issues, (2) discouraging forum shopping, and (3) avoiding duplicative litigation.
                  27   R.R. Street & Co., Inc. v. Transport Ins. Co., 656 F.3d at 966.
                  28
LAW OFFICES OF
                                                                              NOTICE OF MOTION AND MOTION TO
COX, CASTLE &          075397\12173118v1                        - 12 -         DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                          AGS
              Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.954 Page 13 of 16



                   1           The only claims alleged in the Complaint are two claims for declaratory
                   2   relief. Thus, the Court has discretion under 28 U.S.C. § 2201(a) to dismiss the
                   3   Complaint, and the three Brillhart factors support dismissal of this case to allow the
                   4   state court cases to proceed.
                   5   B.      The Court Will Needlessly Determine State Law Issues If It Adjudicates
                               Plaintiffs’ Claims.
                   6
                   7           Abstention is warranted because the parties’ claims in both actions are based
                   8   on alleged breach of contract claims, which will be decided by California law, not
                   9   federal law. Section 13.4 of the Partnership Agreements provide that they “shall” be
                  10   construed according to the internal laws of the State of California. Complaint, Ex.
                  11   A, p. 68, and Ex. B, p. 67. This choice of law provision is enforceable and applies
                  12   to the parties’ disputes.
                  13           Because this action was brought in federal court in California on the basis of
                  14   diversity jurisdiction, California choice-of-law rules apply. Hoffman v. Citibank
                  15   (S.D.), N.A., 546 F.3d 1078, 1082 (9th Cir. 2008) (a federal court sitting in diversity
                  16   applies the choice of law rules of the forum state). Where a contract includes a
                  17   choice-of-law provision, the court must first determine: "(1) whether the chosen
                  18   state has a substantial relationship to the parties or their transaction, or (2) whether
                  19   there is any other reasonable basis for the parties' choice of law." Nedlloyd Lines
                  20   B.V. v. Superior Court, 3 Cal.4th 459, 466 (1992). California has a substantial
                  21   relationship to the transaction action at issue because the Partnership Agreements
                  22   have been performed in California since 2002 and the projects at issue provide
                  23   affordable housing in California. Therefore, the choice of law provision is
                  24   enforceable and California law applies to the parties’ dispute.
                  25           “District courts appropriately avoid determining state law when state and
                  26   federal cases raise the same ‘precise state law issues,’ state law provides the rule of
                  27   decision, and the federal case involves an area of law expressly left to the states.”
                  28
LAW OFFICES OF
                                                                               NOTICE OF MOTION AND MOTION TO
COX, CASTLE &          075397\12173118v1                        - 13 -          DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                           AGS
              Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.955 Page 14 of 16



                   1   Cont'l Cas. Co. v. Robsac Indus., 947 F.2d 1367, 1371 (9th Cir.1991), overruled in
                   2   part on other grounds by Gov’t Emps. Ins. Co. v. Dizol, 133 F.3d 1220, 1225 (9th
                   3   Cir. 1988). Moreover, abstention is appropriate when no compelling federal
                   4   interests are at stake. Transamerica Occidental Life Ins. Co. v. Digregorio, 811
                   5   F.2d 1249, 1255 (9th Cir.1987). No compelling federal interests are at stake in this
                   6   action, and therefore, abstention is appropriate.
                   7   C.      Abstention Will Discourage Forum Shopping.
                   8           Federal courts also decline jurisdiction over actions for declaratory relief to
                   9   discourage forum shopping. R.R. St. & Co. v. Transport Ins. Co., 656 F.3d 966, 975
                  10   (9th Cir. 2011). The Declaratory Judgment Act was not intended to expand federal
                  11   jurisdiction to bring claims in federal court that are more properly raised in state
                  12   court. Int'l Ass'n of Entrepreneurs of Am. v. Angoff, 58 F.3d 1266, 1270 (8th
                  13   Cir.1995). “For this reason, federal courts refuse to entertain reactive declaratory
                  14   actions filed solely to gain a tactical advantage.” Government Employees Insurance
                  15   Company v. Dizol, 133 F.3d 1220, 1225 (9th Cir. 1998); see also Continental Cas.
                  16   Co. v. Robsac Indus., 947 F.2d at 1371-72 (holding that the “defensive or reactive”
                  17   nature of an insurer’s declaratory judgment action, which was filed in federal court
                  18   while a state court action presenting the same issues of state law was pending, was
                  19   filed merely to obtain a tactical advantage and warranted dismissal). If parallel state
                  20   proceedings involving the same issues and parties are pending when the federal
                  21   declaratory action is filed, there is a presumption that the entire suit should be heard
                  22   in state court. Government Employees Insurance Company, 133 F.3d at 1225.
                  23           Plaintiffs were unquestionably forum shopping when they filed the
                  24   Complaint in this action. The reactive nature of Plaintiffs’ Complaint is established
                  25   by the fact that it was filed five days after Defendant filed its Complaints in the
                  26   state court and three days after Defendant’s counsel provided courtesy copies of
                  27   Defendant’s Complaints to Plaintiffs’ counsel. Davis Dec., ¶ 2 and Ex. 1. Plaintiffs’
                  28
LAW OFFICES OF
                                                                               NOTICE OF MOTION AND MOTION TO
COX, CASTLE &          075397\12173118v1                         - 14 -         DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                           AGS
              Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.956 Page 15 of 16



                   1   counsel’s delay in responding until after Plaintiffs filed their Complaint in this
                   2   Court further demonstrates the tactical nature of this action. Additionally, both
                   3   actions involve the same main parties, the same facts, the same legal issues and
                   4   request similar relief, albeit with Defendant requesting a judgment in its favor in its
                   5   Complaints and Plaintiffs requesting a judgment in their favor in their Complaint.
                   6           The reactive timing of Plaintiffs’ Complaint days after learning of
                   7   Defendant’s Complaints, as well as the overwhelmingly similar factual allegations
                   8   and legal issues in the two actions, establish that this case was filed for the sole
                   9   purpose of gaining a tactical advantage. In order to discourage this type of blatant
                  10   forum shopping, this case should be dismissed.
                  11   D.      Abstention Will Avoid Duplicative Litigation.
                  12           Generally, a pending action in state court does not bar proceedings
                  13   concerning the same matter in federal court. Colo. Riv. Conservation Dist. v. United
                  14   States, 424 U.S. 800, 817, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976). In assessing
                  15   declaratory judgment actions; however, “the normal principle that federal courts
                  16   should adjudicate claims within their jurisdiction yields to considerations of
                  17   practicality and wise judicial administration.” Wilton v. Seven Falls Co., 515 U.S.
                  18   at 288. For example, if the district court is retaining a claim for damages, the
                  19   district could should retain similar claims for declaratory relief to avoid piecemeal
                  20   litigation. R.R. St. & Co., Inc., 656 F.3d at 977. That concern is not present here.
                  21           Plaintiffs have asserted only two claims in this action, both of which are for
                  22   declaratory relief. Plaintiffs have not asserted any claim for damages. Therefore,
                  23   dismissing the declaratory relief claims will not result in piecemeal litigation
                  24   because all the claims will be dismissed to be decided by the state court.
                  25   Accordingly, the interests of judicial economy weigh strongly in favor of
                  26   abstention.
                  27
                  28
LAW OFFICES OF
                                                                              NOTICE OF MOTION AND MOTION TO
COX, CASTLE &          075397\12173118v1                        - 15 -         DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                          AGS
              Case 3:20-cv-02478-BEN-AGS Document 12 Filed 01/21/21 PageID.957 Page 16 of 16



                   1   E.      Plaintiffs Are Not Permitted to Bring this Action Because They Are Not
                               Registered to Do Business in California.
                   2
                   3           Rule 17(b) of the Federal Rules of Civil Procedure provides that the capacity
                   4   of a party (other than an individual or corporation) to sue is determined by the laws
                   5   of the state where the court is located unless the entity is suing to enforce a right
                   6   under the U.S. Constitution or laws. California Corporations Code § 17708.07 (a)
                   7   provides that “A foreign limited liability company transacting intrastate business in
                   8   this state shall not maintain an action or proceeding in this state unless it has a
                   9   certificate of registration to transact intrastate business in this state.”
                  10           Plaintiffs are both Ohio limited liabilities companies. Complaint, ¶¶ 8-9.
                  11   According to a business search of the California Secretary of State website, neither
                  12   of the Plaintiffs are or have ever been registered to do business in California. Davis
                  13   Decl., ¶¶ 4-5 and Ex. 3. Therefore, Plaintiffs are not permitted to bring a lawsuit in
                  14   California, which provides an additional basis for dismissing Plaintiffs’ Complaint.
                  15                                              IV.
                                                              CONCLUSION
                  16
                  17           For the foregoing reasons, Defendants Montalvo Associates, LLC and
                  18   Affordable Housing Access, Inc. request that the Court abstain from adjudicating
                  19   Plaintiffs’ Complaint and dismiss the Complaint in its entirety.
                  20
                  21   DATED:              January 19, 2021           COX, CASTLE & NICHOLSON LLP
                  22
                  23                                                  By:/s Susan S. Davis
                                                                         Edward F. Quigley
                  24                                                     Susan S. Davis
                                                                         Attorneys for Defendants
                  25                                                     Montalvo Associates, LLC and
                                                                         Affordable Housing Access, Inc.
                  26
                  27
                  28
LAW OFFICES OF
                                                                                NOTICE OF MOTION AND MOTION TO
COX, CASTLE &          075397\12173118v1                          - 16 -         DISMISS COMPLAINT 20CV2478 BEN
NICHOLSON LLP
LOS ANGELES, CA
                                                                                                            AGS
